Title: From George Washington to Richard Peters, 17 February 1779
From: Washington, George
To: Peters, Richard


Dear Sir
Head Quarters Middle Brook 17 Feby 1779

I must request the favr of you to put the Box of Adjutant General’s papers which are at the War Office into the hands of Mr Mitchell with directions to forward them to Head Quarters by a careful hand. Be pleased to inform him of their consequence that he may give the stricter charge. I must also trouble you respecting my Box of private papers which are at York Town. If you will inform Lt Colo. White where they are to be found, and will give him an order upon the person in whose possession they are for the delivery, he will, agreeable to the instructions in the inclosed, send an Officer for them, who will take charge of and bring them over to me. I am with great Regard Dear Sir Your most obt Servt.


